Mr. Justice Thomson, specially concurring: I concur in the decision of this case, but I do not agree with all that is said in the foregoing opinion, with respect to the right of S. L. Cooper to a lien. In the foregoing opinion the part of the decree of the circuit court giving Cooper a lien is reversed not only on the ground that the material for which he asked a lien, as well as the labor put upon it, was not used in the construction of the Palais Royal Theatre; but also apparently upon the ground that the material for which Cooper asked a lien was not delivered physically to the real estate or lot upon which the theatre was being built; but upon a lot belonging to the same owner, on the opposite side of the street. With the latter proposition I do not agree. In my opinion the fact that the excavations for the theatre foundation took up practically the entire lot upon which it was being constructed, and that the lumber which Cooper, who had the contract for the superstructure, intended to use for the building of concrete forms, for convenience was piled across the street — on other property belonging to this defendant — with the knowledge and acquiescence of his agent, is quite immaterial. I agree with the holding that the trial court erred in granting Cooper a lien, but solely on the ground that the language of the Mechanic’s Lien Act, as interpreted in Hoier v. Kaplan, 313 Ill. 448, does not cover material hauled to a building site by a contractor for the purpose of use in the construction of forms for concrete work, nor does it cover labor in cleaning such lumber where it has previously been used for a similar purpose, and in preparing it for use on the job in question, where it is shown as it is in the case at bar, that, in fact, such lumber was never so used, but that shortly after the lumber was hauled to the building site, the erection of the building was abandoned.